      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 1 of 36



Fred Simpson, Esq.
CAPP, JENKS & SIMPSON, P.C.
1821 S. Avenue W., Suite 400
Missoula, MT 59801
Telephone: (406) 549-2322
Facsimile: (406) 549-2707
Email: fsimpson@cjs.legal

Kevin M. Lougachi, Esq. (pro hac vice)
KARBAL, COHEN, ECONOMOU, SILK & DUNNE, LLC
150 S. Wacker Drive, Suite 1700
Chicago, IL 60606
Telephone: (312) 431-3700
Facsimile: (312) 431-3670
Email: klougachi@karballaw.com

Attorneys for Plaintiff,
Rochdale Insurance Company

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

ROCHDALE INSURANCE                 )       CV 19-68-M-DWM
COMPANY,                           )
                                   )
     Plaintiff,                    )    ROCHDALE INSURANCE
                                   ) COMPANY’S COMBINED BRIEF
     vs.                           )   IN RESPONSE TO DIXON’S
                                   ) CROSS-MOTION FOR SUMMARY
SKYLAR DIXON, and FELDER &         )   JUDGMENT AND REPLY IN
COMPANY, LLC, DBA                  ) SUPPORT OF ITS MOTION FOR
STILLWATER FISH HOUSE,             )   SUMMARY JUDGMENT ON
                                   )     COUNT I OF ITS FIRST
     Defendants.                   )  AMENDED COMPLAINT FOR
                                      DECLARATORY JUDGMENT
        Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 2 of 36



                                     TABLE OF CONTENTS
I.     INTRODUCTION .........................................................................................1
II.    ARGUMENT .................................................................................................3
       A.      AMERICAN HALLMARK DEFENDED FELDER IN THE UNDERLYING
               LAWSUIT AND PAID $600,000 TO SETTLE DIXON’S CLAIMS. .............3
       B.      MONTANA CASES ADDRESSING THE MEANING OF “ARISING
               OUT OF AND IN THE COURSE OF EMPLOYMENT,” WORKERS
               COMPENSATION COVERAGE AND TRAVEL-RELATED ACCIDENTS
               ARE DIRECTLY RELEVANT TO THE ISSUES IN THIS CASE. ................5
       C.      THE EL SECTION OF ROCHDALE’S POLICY IS NOT AMBIGUOUS
               AND SHOULD BE ENFORCED AS WRITTEN. .........................................9
               i.       THE PHRASE “ARISE OUT OF EMPLOYMENT” IS NOT
                        AMBIGUOUS AND MEANS HAVING A “REASONABLE
                        CONNECTION” WITH EMPLOYMENT. ......................................10
               ii.      THE PHRASE “IN THE COURSE OF EMPLOYMENT” IS NOT
                        AMBIGUOUS AND REFERS TO A WORKPLACE INJURY. ..........13
               iii.     THE WORD “EMPLOYMENT” IS NOT AMBIGUOUS AND
                        REFERS TO A PERSON WHO HAS A JOB PERFORMING
                        WORK FOR THE NAMED INSURED’S BUSINESS. ......................22
       D.      THE EVIDENCE SURROUNDING DIXON’S ACCIDENT SUPPORTS
               THE ENTRY OF SUMMARY JUDGMENT FOR ROCHDALE. .................24
III.   CONCLUSION ............................................................................................30
CERTIFICATE OF COMPLIANCE ..................................................................31
CERTIFICATE OF SERVICE ............................................................................32




                                                                                                        PAGE | ii
          Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 3 of 36



                                      TABLE OF AUTHORITIES

CASES
Am. Railcar Indus. v. Hartford Ins. Co.,
  2016 U.S. Dist. LEXIS 35196 (E.D. Mo. Mar. 18, 2016) ................................6, 16
Am. States Ins. Co. v. Flathead Janitorial & Rug Servs., 2015 MT 239,
  380 Mont. 308, 355 P.3d 735 .............................................................. 15-16, 20, 22
Bhd. Mut. Ins. Co. v. Ludwigsen, 2018 U.S. Dist. LEXIS 150186
  (S.D.N.Y. Sep. 4, 2018) ........................................................................................20
Bryant v. Fissell, 84 N.J.L. 72 (N.J. 1913) ..............................................................16
Devine v. Great Divide Ins. Co., 350 P.3d 782 (Alaska 2015)................................11
Grider v. City of Auburn, 618 F.3d 1240 (11th Cir. 2010) .......................................20
Griffin v. Industrial Acc. Fund, 111 Mont. 110, 106 P.2d 346 (1940) ....................13
Heath v. Montana Mun. Ins. Auth., 1998 MT 111, 288 Mont. 463,
  959 P.2d 480 ......................................................................................................8, 13
Hetland v. Magnum Petroleum, 225 Mont. 389, 733 P.2d 343 (1987) ................. 8-9
Hicks v. Glacier Park, 236 Mont. 113, 768 P.2d 346,
  1989 Mont. LEXIS 32 (1989) .............................................................. 9, 17, 21, 24
Hicks v. PGA Tour, Inc., 897 F.3d 1109 (9th Cir. 2018) .........................................23
Krushwitz v. McDonald’s Restaurants, 919 P.2d 465 (Ore. 1996) .........................29
Landeen v. Toole County Ref. Co., 85 Mont. 41, 277 P. 615 (1929) ... 15, 16, 19, 22
Lucas v. Lucas, 212 Va. 561 (Va. 1972)............................................................ 16-17
Meeks v. Miller, 956 So. 2d 864 (Miss. 2007) .........................................................22
Mont. Petroleum Tank Release Comp. Bd. v. Crumleys, Inc., 2008 MT 2,
  341 Mont. 33, 174 P.3d 948 ....................................................................................7
Newbury v. State Farm Fire & Cas. Ins. Co., 2008 MT 156,
  343 Mont. 279, 184 P.3d 1021 ................................................................ 7-8, 15, 24

                                                                                                               PAGE | iii
          Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 4 of 36



Pablo v. Moore, 2000 MT 48, 298 Mont. 393, 995 P.2d 460 .......................... 11, 12
Pinyerd v. State Comp. Ins. Fund, 271 Mont. 115,
  894 P.2d 932 (1995) ........................................................... 5, 11, 12, 14, 16, 19, 22
Shaver v. Indep. Stave Co., 350 F.3d 716 (8th Cir. 2003) ........................................28
State Farm Mut'L. Auto. Ins. Co. v. Skones, 2001 ML 2564,
  2001 Mont. Dist. LEXIS 3694 ..............................................................................21
Stringer v. Minn. Vikings Football Club, LLC, 705 N.W.2d 746
  (Minn. 2005) .................................................................................................... 21-22
Travelers Cas. & Sur. Co. v. Ribi Immunochem Research, 2005 MT 50,
  326 Mont. 174, 108 P.3d 469 ......................................................................... 16, 20
Troutt v. Colo. W. Ins. Co., 246 F.3d 1150 (9th Cir. 2001) ......................... 10, 11, 12
Voorhies v. Park Cafe, 175 Mont. 232, 573 P.2d 202 (1978) ...................................9
Weeks v. State, 1999 Mont. Dist. LEXIS 1121 ........................................................15

STATUTES
Mont. Code Ann. § 39-51-203(1) ............................................................................23
Mont. Code Ann. § 39-71-119(3)-(5) ........................................................................8
Mont. Code Ann. § 39-71-401(2) ..............................................................................8
Mont. Code Ann. § 39-71-407(1) ........................................................................7, 12
Mont. Code Ann. § 39-71-407(4)(a) ..........................................................................8

RULES
Fed. R. Civ. P. 56(a)...................................................................................................1
Fed. R. Civ. P. 56(c)(2), (4) .....................................................................................28
L.R. 56.1(b)(1)(B) ....................................................................................................26

OTHER AUTHORITIES
Black’s Law Dictionary (10th ed. 2014) .......................................................... 20, 23



                                                                                                              PAGE | iv
       Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 5 of 36



                            I.     INTRODUCTION

      Plaintiff Rochdale Insurance Company (“Rochdale”) submits this Combined

Response/Reply Brief in Support of its Motion for Summary Judgment (“Motion”)

and in opposition to Defendant Skylar Dixon’s Cross-Motion for Summary

Judgment pursuant to Fed. R. Civ. P. 56(a). As discussed below, Rochdale is entitled

to summary judgment in its favor and against Defendants Felder & Company, LLC

dba Stillwater Fish House (“Felder”) and Skylar Dixon (“Dixon”), with the Court

declaring that no coverage exists under the Workers Compensation and Employers

Liability policy (“Policy” or “WC/EL Policy”) that Rochdale issued to Felder in

connection with an underlying lawsuit pending in the Eleventh Judicial District

Court of Flathead County, Montana, bearing case caption: Skylar Dixon v. Felder &

Company, LLC dba Stillwater Fish House, Cause No. DV-17-853D (the

“Underlying Lawsuit”).

      In Dixon’s Brief, he attempts to convince this Court that the Employers

Liability Insurance section (“EL Section”) of Rochdale’s Policy is ambiguous and

that it should be construed to provide coverage for the Underlying Lawsuit.

However, the language at issue is clear and free from doubt as it limits coverage to

an injury that “arise[s] out of and in the couse of the injured employee’s

employment.” Courts have found that this language means that an injury must have




                                                                            PAGE | 1
       Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 6 of 36



a “reasonable connection” with the injured employee’s employment, and that the

injury must occur while the employee is working for his or her employer.

      Dixon, however, was not working for his employer, Felder, at the time of his

accident. Instead, he was driving home with another employee after finishing his

normal work shift. In fact, Dixon does not dispute any of the basic facts surrounding

his accident, which places his claim squarely outside of the EL Section of the Policy.

That is especially true since Montana’s courts have repeatedly found that an injury

which occurs normal during travel to and from work does not “arise out of or in the

course of employment.”

      For that reason, Dixon argues that Montana case law interpreting the language

at issue in the context of workers compenation and the “going and coming” rule

should not be considered in this case. However, workers compensation coverage

under the Policy conforms to Montana’s Workers Compensation Act (“WC Act”)

with respect to the compensability of employment claims, and under Montana law

both coverages under the Policy should be interpreted in the same manner.

Furthermore, cases which address the same language that is at issue in this case in

the context of coverage for travel-related injuries to employeees are directly relevant

to the issues before the Court since this case involves a travel-related accident.

      To avoid this defect, Dixon argues that three ambiguities exist in the Policy’s

language. In short, he asserts that the phrases “arise out of” and “in the course of”


                                                                                PAGE | 2
       Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 7 of 36



are ambiguous, in addition to the word “employment.” However, the Supreme Court

of Montana has already found that both phrases have a well understood meaning in

the context of an employment accident, and the court did not find either phrase

ambiguous. Similarly, the word “employment” is not ambiguous as it has an existing

meaning under the law. Nor was the word meant to be read independently of the

other terms in the Policy, but in conjunction with all of them to give the enitre Policy

meaning as a whole.

      Finally, Dixon asserts that absent coverage from Rochdale he will be deprived

of a recovery for his injuries. However, Dixon recovered a substantial amount of

money already from two separate insurance policies, one of which was a CGL policy

covering Felder’s business. As a result, his request that the Court read the Policy to

provide coverage where it would otherwise not exist should be rejected. In short,

Rochdale’s Policy was only meant to provide coverage for a workplace injury, and

an accident which occurs during travel to and from work does not meet that

threshhold since it does not “arise out of and in the course of employment.”

                                II.    ARGUMENT

A.    American Hallmark Defended Felder In The Underlying Lawsuit And
      Paid $600,000 To Settle Dixon’s Claims.

      As an initial point of contention, Dixon argues that Felder’s commercial

general liability insurer, American Hallmark Insurance Company of Texas

(“American Hallmark”), denied coverage for Dixon’s claims against Felder in the

                                                                                 PAGE | 3
       Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 8 of 36



Underlying Lawsuit in a June 7, 2018 letter. Doc. 28, p. 10, ¶ 20. In fact, American

Hallmark reserved its rights and agreed to defend Felder in the Underlying Lawsuit:

             After reviewing the Complaint and the Policy, we have
             determined there are questions as to whether Hallmark is
             obligated under the Policy to defend or indemnify [Felder]
             for the allegations in the Complaint. . . Hallmark will agree
             to participate in [Felder’s] defense; however, Hallmark
             specifically reserves its rights with respect to coverage and
             defense issues as addressed further below.

Doc. 28-2, pp. 1, 23-24. Thus, there is simply no merit to this contention, especially

since Dixon and Felder already admitted in their Answers that American Hallmark

defended Felder in the Underlying Lawsuit. Doc. 14, p. 6, ¶ 25; Doc. 15, p. 6, ¶ 25.

      Next, Dixon makes the following additional inaccurate and misleading

representations:

      • “[He] is now left with no remedy but to seek coverage under [Rochdale’s

         Policy] in an effort to seek remuneration for the catastrophic injuries he

         suffered.”

      • “[He] would have been left without remedy if not for the availability of

         coverage under the [Rochdale Policy].”

Doc. 29, p. 18. A review of the Answers filed by Felder and Dixon reveal that these

representations are not accurate as both of them have admitted that American

Hallmark paid to settle Dixon’s claims against Felder. Doc. 14, p. 6, ¶ 26; Doc. 15,

p. 6, ¶ 26 (“As to the first sentence, Defendant Dixon admits that by December 13,

                                                                               PAGE | 4
       Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 9 of 36



2018, Dixon had entered a partial settlement with Felder and that partial settlement

amount was paid by American Hallmark.”).

      Indeed, American Hallmark paid Dixon $600,000 under his settlement with

Felder. Doc. 35, p. 3 and Exhibit A. Dixon also recovered the per person limit under

the driver’s, Noah Gillund (“Gillund”), automotive policy. Doc. 28-1, p. 31.

Consequently, Dixon’s arguments concerning American Hallmark are totally

unsupported by the record and granting Rochdale relief will not leave him without a

recovery by any means.

B.    Montana Cases Addressing The Meaning Of “Arising Out Of And In The
      Course Of Employment,” Workers Compensation Coverage And Travel-
      Related Accidents Are Directly Relevant To The Issues In This Case.

      Dixon next argues that this Court should not consider any Montana legal

authority which addresses the phrase “arising out of and in the course of

employment” or workers compensation coverage for an employee’s injury during

travel to and from work. Doc. 29, pp. 14-15, 20-21. Per Dixon, none of the cases

that Rochdale cited apply to the present dispute unless they address employer’s

liability coverage. Dixon, however, undermines this argument by relying on Pinyerd

v. State Comp. Ins. Fund, 271 Mont. 115, 894 P.2d 932 (1995), a workers

compensation case, for his contentions regarding the meaning of the policy language

in this case, as well as the pertinent analysis consisting of a review of the facts and




                                                                                PAGE | 5
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 10 of 36



circumstances surrounding his accident. Doc. 29, pp. 19, 23. Thus, even Dixon

understands the relevance of this case law.

      Nonetheless, the court in Am. Railcar Indus. v. Hartford Ins. Co., addressed

similar arguments in the context of whether coverage existed for an accident under

the EL Section of a policy identical to the one at issue in this case and found that:

             ARI argues that whether an employee is acting in the
             course of employment is different in the context of
             Arkansas workers’ compensation statutes and under
             Arkansas common law. … The Court has found no support
             for this proposition. It has found no case law holding that
             the contractual phrase “in the course of the injured
             employee’s employment” in Part Two of the policy should
             be interpreted differently from the identical phrase in
             Arkansas workers’ compensation statutes. It would be
             inconsistent if Part One of the policy defined “course of
             employment” under the workers’ compensation statutes as
             providing no coverage for employee breaks; but Part Two
             of the policy defined “course of employment” under
             Arkansas common law as providing coverage for
             employee breaks. Because the language in Part One as
             borrowed from Arkansas workers’ compensation statutes
             and Part Two is the same, the Court will give it the same
             interpretation.

2016 U.S. Dist. LEXIS 35196, **17-18 (E.D. Mo. Mar. 18, 2016). The. Am. Railcar

court went on to find that the employee’s injury did not occur “in the course of

employment” because he was on a break and not performing any duties for his

employer at the time of the accident. Id at 18-19.

      Here, Dixon offers no legal authority to support his contention that Montana

precedent addressing the phrase “arising out of and in the course of employment” in

                                                                                PAGE | 6
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 11 of 36



the context of workers compensation coverage for employment and travel-related

accidents is not directly relevant in the present dispute.         In fact, workers

compensation coverage under the Policy conforms to Montana’s WC Act, including

the right to benefits payable thereunder. Doc. 13-3, pp. 8-9 (General Section,

Paragraph C. Workers Compensation Law; and Part One Workers Compensation

Insurance, Paragraph B. We Will Pay, and Paragraph H. Statutory Provisions). In

turn, under Mont. Code Ann. § 39-71-407(1) the right to benefits is subject to an

employee’s “injury arising out of and in the course of employment.” Thus, coverage

under the Workers Compensation Insurance section of the Policy (“WC Section”) is

controlled by, and subject to, an “injury arising out of and in the course of

employment” pursuant to § 39-71-407(1).

      Likewise, as coverage under the EL Section of the Policy is subject to virtually

identical language as the WC Section, it would be inconsistent to interpret one

section of the Policy different from any other section when the lanaguge at issue in

both sections is the same. Mont. Petroleum Tank Release Comp. Bd. v. Crumleys,

Inc., 2008 MT 2, ¶ 36, 341 Mont. 33, 43, 174 P.3d 948, 957 (“The contract must be

read as a whole … and identical terms must be given the same meaning and

construction throughout the policy.”). Nor does Dixon offer any legal authority

which would support construing the language in the EL Section in a different manner

from any other part of the Policy. Newbury v. State Farm Fire & Cas. Ins. Co., 2008


                                                                               PAGE | 7
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 12 of 36



MT 156, ¶ 19, 343 Mont. 279, 283, 184 P.3d 1021, 1025 (an insurance policy must

be read as a whole to give meaning and effect to each of its terms).

      The WC Act also speaks to coverage under the EL Section. For example, the

WC Act excludes certain fields from workers compensation, thereby raising the

possibility of coverage under the EL Section. Mont. Code Ann. § 39-71-401(2). As

well, certain injuries not covered under the WC Act may fall within the EL Section’s

coverage. Mont. Code Ann. § 39-71-119(3)-(5).

      Dixon nonetheless attempts to make a distinction related to the “going and

coming” rule in Mont. Code Ann. § 39-71-407(4)(a), but he similarly confuses the

fact that the statute controls when it comes to compensability for benefits under the

WC Act and the WC Section of Rochdale’s Policy. See, e.g., Heath v. Montana

Mun. Ins. Auth., 1998 MT 111, 288 Mont. 463, 959 P.2d 480 (addressing insurer’s

denial of coverage based on “going and coming” rule for a police dispatcher injured

while traveling to work). As noted above, the Policy conforms to the WC Act as it

relates to receiving benefits, which includes § 39-71-407(4)(a) since it acts to bar

benefits for claims involving travel to and from work.

      Furthermore, Montana cases addressing the phrase “arising out of and in the

course of employment” in the context of employees injured traveling to and from

work are directly relevant to the present case which involves the same language and

factual issues. See, e.g., Heath, 959 P.2d 480; Hetland v. Magnum Petroleum, 225


                                                                              PAGE | 8
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 13 of 36



Mont. 389, 390-92, 733 P.2d 343, 345 (1987); Voorhies v. Park Cafe, 175 Mont.

232, 573 P.2d 202 (1978). Nonetheless, other workers compensation cases which

address the same operative language are similarly relevant to the present dispute

because they involve the same analysis – evaluating the facts and circumstances

surrounding an accident to ensure that both conditions are satisfied such that the

injury in question actually “[arose] out of and in the course of employment.” Hicks

v. Glacier Park, 236 Mont. 113, 115-16, 768 P.2d 346, 347-48 (1989) (“Glacier

Park”).

      In sum, based on the policy language and the facts at issue in this case,

Montana legal authority addressing the meaning of “arising out of and in the course

of employment,” workers compensation coverage, and travel-related accidents are

directly relevant to whether coverage exists for Dixon’s injuries. Therefore, his

arguments otherwise should be rejected.

C.    The EL Section of Rochdale’s Policy Is Not Ambiguous And Should Be
      Enforced As Written.

      Dixon’s primary argument on summary judgment is that the Policy’s EL

Section is ambiguous and should be construed to provide coverage where it

otherwise would not exist. Doc. 29, pp. 10-16. Dixon asserts that no less than three

separate ambiguities are present in the following sentence from the EL Section:

            1. The bodily injury must arise out of and in the course of
               the injured employee’s employment by you.


                                                                             PAGE | 9
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 14 of 36



Doc. 13-3, p. 9. Specifically, Dixon contends that ambiguities exist with the phrases

“arise out of” and “in the course of,” as well as the word “employment.” By way of

these contentions, Dixon is asking this Court to interpret two separate terms of art

(“arise out of employment” and “in the course of employment”) to mean the same

thing – that an injury only needs to have “a connection with” employment – even

though that construction would read one of those terms completely out of the policy

and violate Montana’s rules of contract interpretation.

      As discussed below, however, courts in Montana and outside of the state have

interpreted nearly identical language to mean that an injury must not only have a

“reasonable connection” with employment, but that the injury must also occur during

that employee’s performance of work for an employer. Consequently, there is no

merit to Dixon’s arguments regarding the interpretation of the language in the EL

Section of Rochdale’s Policy.

        i.   The Phrase “Arise Out Of Employment” Is Not Ambiguous And
             Means Having A “Reasonable Connection” With Employment.

      Although Dixon asserts that the phrase “arise out of” in the EL Section of

Rochdale’s Policy is ambiguous, he provides little in the way of explanation for this

contention beyond his reliance on case law addressing similar phrases in situations

which are not analogous to the present case. Doc. 29, pp. 10-13. For example, Dixon

relies on Troutt v. Colo. W. Ins. Co., 246 F.3d 1150, 1160 (9th Cir. 2001), for the

proposition that the phrase “arising out of” in a liquor liability policy is ambiguous,

                                                                               PAGE | 10
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 15 of 36



even though Troutt did not involve a WC/EL Policy modeled after state workers

compensation statutes. See, e.g., Devine v. Great Divide Ins. Co., 350 P.3d 782, 787

(Alaska 2015) (addressing scope of coverage under WC/EL Policy using the

sentence “arising out of and in the course of employment”).

      Similarly, Dixon relies on Pablo v. Moore, 2000 MT 48, 298 Mont. 393, 995

P.2d 460, for the proposition that “arising out of” is ambiguous. Doc. 29, pp. 12-13.

However, Pablo addressed the phrase as it appeared in two exclusions in a motor

vehicle policy, not a WC/EL Policy. 298 Mont. at 395-96. The court found that the

phrase “arising out of” should only apply to those theories of liability asserted by the

underlying plaintiff which were listed within each exclusion. Id. at 399-400. Since

neither exclusion addressed claims for negligent hiring, training, and supervision or

negligent failure to warn, the court found that they did not bar coverage for those

specific claims. Id.

      With that said, the Troutt court recognized that the Supreme Court of Montana

had already addressed the meaning of the phrase “arising out of” in the context of

workers compensation for a workplace injury and found that it means having “some

reasonable connection with” a claimant’s employment. 246 F.3d at 1160 (quoting

Pinyerd, 894 P.2d at 935). Importantly, the Pinyerd court did not find the phrase

ambiguous, but instead recognized that “arising out of employment” means that

“there must be some reasonable connection between the injury suffered and the


                                                                                PAGE | 11
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 16 of 36



employment or the conditions under which it is pursued.” 894 P.2d at 934-35

(emphasis in original). Thus, the court found that “arising out of employment”

already had a recognized and accepted meaning in the context of a workplace injury

and applied it to determine whether the injury at issue – a workplace assault

involving two employees – had arisen out of the injured employee’s employment or

a personal matter that was independent of his employment. Id. at 934-36.

      Considering Pinyerd, Dixon’s reliance on Troutt and Pablo as a basis for this

Court to find that the phrase “arising out of employment” means having a

“reasonable connection” with employment is misplaced since that is already the law

of Montana under Pinyerd.        Thus, under Pinyerd, the phrase “arise out of

employment” in Rochdale’s Policy is not ambiguous, and since it is the first of two

separate conditions placed on coverage, just as in Mont. Code Ann. § 39-71-407(1)

in the WC Act, this language means that Dixon’s injury must have had a “reasonable

connection” with his employment.

      Not surprisingly, Dixon attempts to bring himself within Pinyerd’s holding on

the meaning of “arising out of employment” by asserting that his injuries “were

reasonably connected to the conditions under which he pursued his employment.”

Doc. 29, pp. 19, 23-24. In particular, he asserts that this standard is satisfied since

he could not drive himself to and from work, and decided to ride home with Gillund,




                                                                               PAGE | 12
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 17 of 36



even though they were exhausted from working “long hours” due to the “inherent

conditions and circumstances of their employment.” Id. at 24.

      Dixon, however, has not cited to a Montana case holding that an accident

which occurs when an employee is driving home after completing a work shift and

is not performing some work-related task “arises out of employment.” Under such

circumstances, an employee’s injuries do not arise out of employment, but instead

the conditions to which all individuals riding in a motor vehicle are exposed while

commuting to and from work. Heath, 1998 MT 111, ¶¶ 2-6, 13-16, 23-25 (an injury

does not “arise out of and in the course of employment” when an employee is

traveling to and from work “when he is subjected only to the ordinary street hazards

common to all pedestrians.”) (quoting Griffin v. Industrial Acc. Fund, 111 Mont.

110, 115, 106 P.2d 346, 348 (1940)). In short, simply because Dixon was a minor

and needed a ride to and from work did not change his circumstances such that his

accident should be viewed any differently from every other Montana employee who

needs similar transportation, whether a minor or otherwise. Nor is there any

authority in Montana to support such a proposition.

       ii.   The Phrase “In The Course Of Employment” Is Not Ambiguous
             And Refers To A Workplace Injury.

      Dixon next argues that the phrase “in the course of employment” in the EL

Section of the Policy is ambiguous and that it should be construed to provide

coverage for an injury whether or not it occurs while the employee is fulfilling work

                                                                             PAGE | 13
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 18 of 36



duties. Doc. 29, pp. 13-15, 19, 23-24. In conjunction with this argument, Dixon

also contends that Rochdale has abandoned its Policy language and is instead

asserting that coverage under its Policy is conditioned on an injury occurring “in the

course and scope of employment.” These arguments, however, are entirely without

merit and cannot supplant the actual language in Rochdale’s Policy or its clear

meaning and application to the facts in the present case.

      First, Dixon’s argument that the phrase “in the course of employment” is

ambiguous ignores the fact that the Supreme Court of Montana has already found

that this phrase means:

             [T]he time, place, and circumstances of an injury in
             relation to employment. … The injury here was in the
             course of employment because it occurred on the
             employer’s car lot, during work hours, when both Pinyerd
             and Jacobson were supposed to be performing work
             duties.

Pinyerd, 894 P.2d at 934. The Pinyerd court did not find the phrase ambiguous, but

instead recognized that it has a common sense meaning in the context of an

employment accident. Id.

      Dixon nevertheless argues that under Pinyerd the Policy’s dual requirements

that an injury “arise out of and in the course of employment” should be construed

synonymously to mean the same thing – that an injury must have a “reasonable

connection” with employment. Doc. 29, pp. 13-15, 19, 23-24. Dixon, however,

readily admits that the EL Section in Rochdale’s Policy conditions coverage on two

                                                                              PAGE | 14
       Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 19 of 36



separate requirements: “that the injury ‘arise out of’ and ‘in the course of’ the injured

employee’s employment.” Id. at 14 (emphasis in original). In that regard, as

discussed in Section (C)(i) supra, Dixon has already admitted that under Pinyerd

“arising out of employment” means having a “reasonable connection” with

employment. As such, since the sentence at issue uses the conjunctive “and,” these

two phrases were meant to have two separate and independent meanings. Landeen

v. Toole County Ref. Co., 85 Mont. 41, 54, 277 P. 615, 619-20 (1929) (“The terms

‘arising out of’ and ‘in the course of’ are used conjunctively, and, in order to satisfy

the statute, both conditions must concur.”); Weeks v. State, 1999 Mont. Dist. LEXIS

1121, **9-10 (finding that under Pinyerd, “The Montana Supreme Court has

distinguished the elements of ‘arising out of’ and ‘in the course of.’”).

      Moreover, Dixon’s contention that “arise out of employment” has the same

meaning as “in the course of employment” violates the rules of contract

interpretation. Under Montana law, an insurance policy should be read as a whole,

giving effect to all of the policy’s terms and their relationship with one another.

Newbury, 184 P.3d at 1025. Here, by asking this Court to construe both phrases as

having the same meaning, Dixon is seeking to have Rochdale’s Policy rewritten such

that the phrase “in the course of employment” would be rendered meaningless or

superfluous since the phrase “arise out of employment” already means having a

“reasonable connection” with employment.           Am. States Ins. Co. v. Flathead


                                                                                PAGE | 15
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 20 of 36



Janitorial & Rug Servs., 2015 MT 239, ¶ 12, 380 Mont. 308, 311, 355 P.3d 735,

737-38 (an insurance policy should not be rewritten to create coverage that does not

fall within the policy’s terms).

      Thus, “in the course of employment” should be construed based on its usual,

common sense meaning. Travelers Cas. & Sur. Co. v. Ribi Immunochem Research,

2005 MT 50, ¶ 17, 326 Mont. 174, 180, 108 P.3d 469, 474 (policy terms should be

construed according to their usual, common sense meaning). As courts in Montana

and nationwide have found, the phrase “in the course of employment” refers to an

injury that occurs while an employee is working for an employer. Pinyerd, 894 P.2d

at 934-35; Landeen, 277 P. at 620 (“The term ‘in the course of’ refers to the time,

place, and circumstances under which the accident took place; an accident arises in

the course of the employment if it occurs while the employee is performing the duty

which he is employed to perform … or ‘if it occurs while the employee is doing what

a man so employed may reasonably do within a time during which he is employed,

and at a place where he may reasonably be during that time.’”) (quoting Bryant v.

Fissell, 84 N.J.L. 72, 77 (N.J. 1913)); Am. Railcar, 2016 U.S. Dist. LEXIS 35196,

**13-19 (“The test is whether the injury occurred within the time and space

boundaries of the employment, when the employee was carrying out the employer's

purpose or advancing the employer's interest directly or indirectly.”); Lucas v. Lucas,

212 Va. 561, 562-64 (Va. 1972) (“An injury occurs in the ‘course of employment’


                                                                               PAGE | 16
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 21 of 36



when it takes place within the period of employment, at a place where the employee

may be reasonably expected to be, and while he is fulfilling the duties of his

employment or is doing something which is reasonably incidental thereto.”).

      For example, in Glacier Park, the court analyzed whether an employee’s

injury occurred “in the course of employment” such that he would be entitled to

workers compensation. 768 P.2d at 348. The court analyzed the specific facts

relative to the timing and circumstances of the employee’s accident and injury,

before finding that:

             The Workers’ Compensation Court concluded that while
             it is “arguable that charging a car battery for a hotel guest
             might benefit the employer in some sense,” it is clear to
             this Court claimant had deviated from the course of his
             employment. The accident happened nearly two and one-
             half miles from where claimant was supposed to be
             stationed. Claimant was driving a guest’s car at dangerous
             speeds on a twisting mountain road in the dark of night,
             and was attempting to evade a law enforcement officer.
             Additionally, the injuries were the direct result of
             claimant's deviation from the course of his employment.
             As the Workers' Compensation Judge noted, “[t]he direct
             cause of claimant's injuries was his reckless abandonment
             of common sense . . .” The employer received no
             reasonably immediate service or benefit from the
             claimant’s conduct and the claim for compensation was
             properly denied.

Id. Thus, since the employee was not working for his employer at the time of the

accident, it did not occur “in the course of employment.” Id.




                                                                             PAGE | 17
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 22 of 36



      Second, although Dixon bizarrely contends that Rochdale has abandoned its

Policy language and is asserting that coverage is conditioned on the phrase “in the

course and scope of employment,” a review of Rochdale’s Motion establishes that

the exact opposite is true. Doc. 24, generally. Rochdale asserted on summary

judgment that coverage under the Policy’s EL Section turns on the sentence: “The

bodily injury must arise out of and in the course of the injured employee’s

employment by you.” Doc. 24, p. 11. Nowhere in Rochdale’s Motion did it argue

that coverage under its Policy is conditioned on an injury occurring “in the course

and scope of employment.” That is a misstatement of Rochdale’s arguments.

      It, therefore, should come as no surprise that Dixon’s argument regarding

Rochdale’s so-called reliance on the phrase “in the course and scope of employment”

is not based on the arguments that Rochdale is making on summary judgment, but

instead on an allegation in Paragraph 38 of Rochdale’s First Amended Complaint,

which does not refer to or quote from Rochdale’s Policy at all. Doc. 29, pp. 13-14.

In fact, Paragraph 38 refers to the circumstances surrounding Dixon’s accident

inasmuch as it states that: “Dixon was not in the course and scope of employment at

the time of [his] accident.” Doc. 13, p. 11 ¶ 38. In contrast, Rochdale quoted the

exact policy language that is at issue in this case in Paragraphs 32 and 37 of its First

Amended Complaint, both of which state that: “The bodily injury must arise out of




                                                                                PAGE | 18
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 23 of 36



and in the course of the injured employee’s employment by you.” Doc. 13, pp. 9,

11.

      What Dixon appears to misunderstand is that Paragraph 38 does not pertain to

the language in Rochdale’s Policy, but instead to whether his accident and resulting

injuries occurred while he was performing some job function for his employer. Doc.

13, p. 11 ¶ 38. The relevance of this allegation goes to whether Dixon was working

for Felder when his accident occurred since the phrase “in the course of

employment” refers to an employee who is on-the-job when an injury happens.

Pinyerd, 894 P.2d at 934-35; Landeen, 277 P. at 620.

      In fact, Rochdale has been very consistent with its position in this case that

there is no coverage for the Underlying Lawsuit when the facts surrounding Dixon’s

accident and injuries are compared to the actual language in the EL Section of its

Policy. Thus, Rochdale’s use of the phrase “in the course and scope of employment”

in Paragraph 38 was parlance for whether Dixon suffered a workplace injury. Nor

is the meaning of this allegation lost on Dixon considering his admission that “the

phrase ‘course and scope’ is a term of art used by a litany of … cases discussing the

scope of coverage” for a workplace injury under the WC Act. Doc. 29, p. 14

(emphasis added).

      Nonetheless, adding the word “scope” to the phrase “in the course of

employment” to make it “in the course and scope of employment” does not advance


                                                                             PAGE | 19
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 24 of 36



Dixon’s arguments when the existing language in Rochdale’s Policy already has a

clear and well understood meaning in the context of employment.                  Ribi

Immunochem, 108 P.3d at 474 (policy terms should be given their usual, well

understood meaning). It amounts to nothing more than an attempt to rewrite the

language in Rochdale’s Policy to expand coverage where it otherwise does not exist.

Flathead Janitorial, 355 P.3d at 737-38.

      Moreover, the word “scope” does not change the meaning of “in the course of

employment” in the manner suggested by Dixon – i.e., that without the word “scope”

the phrase means having a “reasonable connection” with employment, as opposed

to a workplace injury. The phrase “scope of employment” is defined as the range of

authorized activities that an employee may engage in while performing his or her

job, not whether that employee is actually working when an injury occurs in the first

instance. Bhd. Mut. Ins. Co. v. Ludwigsen, 2018 U.S. Dist. LEXIS 150186, *23

(S.D.N.Y. Sep. 4, 2018) (finding that “scope of employment” is defined in Black’s

Law Dictionary (10th ed. 2014) as “[t]he range of reasonable and foreseeable

activities that an employee engages in while carrying out the employer's business”);

Grider v. City of Auburn, 618 F.3d 1240, 1261 n.32 (11th Cir. 2010) (same as

Ludwigsen, but also finding that the definition of “scope of employment” includes

“the field of action in which a servant is authorized to act in the master-servant

relationship”). That is consistent with Montana’s application of the phrase “scope


                                                                             PAGE | 20
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 25 of 36



of employment.” Glacier Park, 768 P.2d at 348 (“Essentially, claimant argues his

job was to do anything to serve the guests. We reject this interpretation of claimant's

scope of employment. Claimant was employed as a bellhop. He was not employed

as a valet parking lot attendant, a mechanic, a delivery person or a race car driver.

Claimant worked for a hotel, which was not in the automotive or delivery service.”).

      As well, the phrase “in the course and scope of employment” uses the word

“and” which is a conjunctive, therein mandating that each term be given a separate

meaning.    Various courts have reviewed the differences between “course of

employment” and “scope of employment” and concluded that they do not mean the

same thing. State Farm Mut'L. Auto. Ins. Co. v. Skones, 2001 ML 2564, ¶ 4, 2001

Mont. Dist. LEXIS 3694, *2 (interpreting non-profit immunity statute and finding

that “the term ‘course’ means ‘accustomed procedure or normal action.’ Likewise,

the term, ‘scope’ means ‘extent of treatment, activity or influence’ or ‘range of

operation.’). For example, the Supreme Court of Minnesota found the following

with respect to both phrases in the context of employment:

             “Scope of employment” is defined as “the field of action
             in which a servant is authorized to act in the master-
             servant relationship.” Black's Law Dictionary 1374 (8th
             ed. 2004). “Course of employment” refers to “events that
             occur or circumstances that exist as a part of one's
             employment; esp., the time during which an employee
             furthers an employer’s goals through employer-mandated
             directives.” … Under the workers’ compensation system,
             we have said that course of employment refers to the time,


                                                                               PAGE | 21
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 26 of 36



              place, and circumstances of the incident causing the
              injury.

Stringer v. Minn. Vikings Football Club, LLC, 705 N.W.2d 746, 758 (Minn. 2005);

Meeks v. Miller, 956 So. 2d 864, ¶ 8 (Miss. 2007) (same as Stringer).

      In sum, under Pinyerd and Landeen, “arise out of and in the course of

employment” means that an employee’s injury must both have a reasonable

connection with employment and occur while the employee is performing work for

his or her employer. Despite Dixon’s suggestion otherwise, adding the word “scope”

to the Policy’s existing language will amount to rewriting the Policy in violation of

the rules of contract interpretation and improperly adding a third condition, further

limiting coverage to only those work-related actions undertaken by a claimant which

were authorized at the time of an accident. Flathead Janitorial, 355 P.3d at 737-38

(a policy should not be rewritten to find coverage). As the language in Rochdale’s

Policy has been examined by courts nationwide, this Court should reject Dixon’s

argument that the phrase “in the course of employment” is ambiguous and instead

apply its common and well understood meaning to the facts in the present case.

       iii.   The Word “Employment” Is Not Ambiguous And Refers To A
              Person Who Has A Job Performing Work For The Named
              Insured’s Business.

      Dixon asserts that the word “employment” as it is used in the EL Section of

the Policy is ambiguous and that it is subject to two reasonable interpretations. Per

Dixon, it could mean being “physically on the clock” or that “a person is still

                                                                             PAGE | 22
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 27 of 36



employed.” Doc. 29, pp. 15-16. Dixon offers no case law or other legal support for

this contention. Nor is it an accurate statement of any position taken by Rochdale in

this lawsuit. Doc. 24, generally. Instead, Rochdale has asserted that the sentence

“arise out of and in the course of … employment” has consistently been interpreted

by courts in Montana and nationwide to mean that an injury must occur when an

employee is performing work for an employer. Id.

      Dixon’s contention regarding the word “employment” plucks it out of the

sentence at issue for the sole purpose of claiming an ambiguity where none exists at

all. Hicks v. PGA Tour, Inc., 897 F.3d 1109, 1118 (9th Cir. 2018) (recognizing that

“a term is not ambiguous because of [d]isagreement concerning the meaning of a

phrase, or the fact that a word or phrase isolated from its context is susceptible of

more than one meaning.”) (internal quotations omitted).         However, the word

“employment” is not ambiguous as it is used in Rochdale’s Policy. It is a term of

art in the legal world and has a common and well-understood meaning: “Work for

which one has been hired and is being paid by an employer.” Black's Law Dictionary

641 (10th ed. 2014). Similarly, Montana’s unemployment insurance statute defines

“employment” to include: “service by an individual … performed for wages or under

any contract of hire, written or oral, express or implied.” Mont. Code Ann. § 39-51-

203(1). Thus, in the context of an insurance policy providing workers compensation

and employers liability coverage for a named insured employer consistent with an


                                                                             PAGE | 23
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 28 of 36



underlying statutory scheme (the WC Act), the word “employment” means that at

the time of an accident the injured claimant was employed by the named insured to

perform some type of work in exchange for compensation.

      What Dixon appears to misapprehend is that the word “employment” as it

appears in the sentence at issue in Rochdale’s Policy is not meant to be construed by

itself in a vacuum without reference to the words around it or the insurance contract

in which it appears. Newbury, 184 P.3d at 1025. Instead, the word “employment”

was clearly meant to modify the phrases “arise out of” and “in the course of” to give

each of them an intended meaning. In turn, the phrases “arise out of employment”

and “in the course of employment” qualify that an injury is only covered to the extent

that it has a ‘reasonable connection” with the claimant-employee’s job for the named

insured and, as well, that the injury occurred while that same employee was actually

performing his or her job for the named insured. Glacier Park, 768 P.2d at 348.

Any contention otherwise is both inconsistent with the clear policy language at issue

and the case law addressing the meaning of these phrases in the context of a

workplace injury.

D.    The Evidence Surrounding Dixon’s Accident Supports The Entry Of
      Summary Judgment For Rochdale.

      In Dixon’s Statement of Disputed Facts, he does not contest any facts material

to Rochdale’s Motion. Doc. 28. Indeed, Dixon admits Paragraph Nos. 1-5, 7-10,

14-17 and 19 from Rochdale’s Statement of Undisputed Facts (“SUF”). Id. In

                                                                              PAGE | 24
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 29 of 36



addition, the parties also filed a Statement of Stipulated Facts, which addresses most

of the facts in this lawsuit relative to the circumstances surrounding Dixon’s

accident. Doc. 16.

      At bottom, the basic facts pertaining to Dixon’s accident remain undisputed,

including the following:

      • Dixon worked for Felder as a dishwasher and a prep cook.

      • On August 30, 2014, Dixon started his normal shift at 4:00 p.m. At or

         around 12:50 a.m., he punched a timecard and clocked out from his work

         shift.

      • On August 30-31, 2014, Gillund worked the same shift as Dixon and

         punched a timecard and clocked out from his shift at or around 12:52 a.m.

      • The assistant manager closed the restaurant around 1:00 a.m. on August

         31, 2014.

      • After 1:00 a.m., Dixon got into Gillund’s car and they drove away from

         the restaurant to go home. They travelled north on U.S. Highway 93.

      • The accident occurred around 1:15 a.m. approximately 4.2 miles from the

         restaurant at the Highway’s intersection with Beaver Lake Road.

(Doc. 28, ¶¶ 4-5, 7-10, 15-19; Doc. 16, ¶¶ 8-15). Thus, there is no dispute that the

accident occurred after Dixon and Gillund had finished their work shifts, the

restaurant was closed for the night, and they were traveling home.

                                                                              PAGE | 25
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 30 of 36



      Dixon nevertheless appears to take issue with SUF Paragraph Nos. 11-13 and

18. Doc. 28. For SUF Nos. 11 and 12, he does not offer any evidence beyond his

own testimony, and only for the purpose of “context,” even though that was already

the factual basis for these paragraphs. Doc. 28, ¶¶ 11-12. Dixon, however, cannot

dispute his own deposition testimony, and he makes it very clear that he “made [his]

own decision” to “ride home with [Gillund].” Id. Dixon’s additional testimony also

confirms that he called his mother and told her that he had decided to ride home with

Gillund. Id. As such, the facts in SUF Nos. 11 and 12 are undisputed.

      With respect to SUF No. 13, Dixon did not dispute that Felder attested under

oath that: “When Mr. Dixon and Mr. Gillund were done working, they clocked out

and left the premises. They had no further job-related responsibilities to complete

for the day after they clocked out and left.” Doc. 28, ¶ 13. Dixon nevertheless stated

that he “disputed … the truth of the matter asserted.” Id. However, under L.R.

56.1(b)(1)(B), Dixon was required to do more than assert that certain facts are

“disputed.” He was obligated to “pinpoint cite to a specific pleading, deposition,

answer to interrogatory, admission or affidavit before the court to oppose each fact.”

Id. As such, it is undisputed that Dixon was not performing any job-related duties

after he left the restaurant to travel home on the night of the accident.

      Finally, regarding SUF No. 18, Dixon offered his own testimony, as well as

the so-called testimony of Gillund in an unsigned “Statement Under Oath”


                                                                              PAGE | 26
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 31 of 36



(“Statement”), in response to a factual contention from Rochdale on the cause,

timing and location of the accident, as well as the fact that it resulted in Dixon’s

injury. Doc. 28, ¶ 18. However, Dixon did not refute anything asserted by Rochdale,

but instead attempted to explain that the accident occurred because Gillund fell

asleep. Id.

      Dixon’s submission of Gillund’s Statement is strange considering that Gillund

was in a coma for five days after the accident and experienced memory loss. Doc.

28-1, pp. 20:25-21:9. Gillund specifically stated that he did not dispute anything in

Dixon’s deposition other than his contention that Gillund fell asleep. Id. at 23:13-

26:21. Gillund further stated that he would rely on Dixon’s recollection regarding

what occurred. Id. at 24:13-19.

      Dixon cites at length to Gillund’s Statement even though his testimony was

not responsive to the factual contentions in SUF No. 18. Doc. 28, pp. 9-10.

Gillund’s Statement was not a deposition in which he was subject to cross-

examination. Doc. 28-1. Nor was a proper foundation laid for much of his

questioning, making Gillund’s testimony inadmissible and objectionable as to the

knowledge and actions of unnamed third-parties referenced in his testimony. Doc.

28, pp. 9-10. For example, Gillund repeatedly responds with the answer “Yeah” to

questions about what “they knew” and vague references to “they’re putting him in

the car.” Id. Who exactly the questioner is referring to, or Gillund is responding


                                                                             PAGE | 27
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 32 of 36



about, is simply unknown. Nor is any factual basis provided to substantiate his

answers or to explain the basis for any personal knowledge. Gillund’s Statement,

therefore, is objectionable, inadmissible and it is not competent evidence to avoid

summary judgment. Fed. R. Civ. P. 56(c)(2), (4); Shaver v. Indep. Stave Co., 350

F.3d 716, 723 (8th Cir. 2003) (finding vague testimony insufficient to create fact

issue to avoid summary judgment).

      Even beyond these evidentiary deficiencies, Dixon cannot use Gillund’s

Statement to create an issue of material fact by contradicting his own testimony.

While unclear, it appears that Dixon is proffering Gillund’s testimony in response to

SUF No. 18 as a basis to challenge the cause of the accident being someone other

than Gillund and that Dixon would not have been in the car absent that unknown

other person’s actions. Doc. 28, pp. 9-10.

      In fact, Dixon alleged in his Second Amended Complaint that Felder was

negligent by failing to provide him a ride home. Doc. 23-1, pp. 4-5. The evidence

reveals that Dixon either rode home with his mom or Gillund. Doc. 23-2, pp. 19:1-

21:20; Doc. 28, p. 9. Dixon further testified that he made the decision not to have

his mom pick him up on the night of the accident, but to instead travel home after

work with Gillund. Doc. 23, ¶¶11-12. Thus, Dixon’s allegations are best understood

as a failure on the part of Felder to arrange alternative transportation for him, as

opposed to the ride he obtained from Gillund. Doc. 23-1, pp. 4-5.


                                                                             PAGE | 28
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 33 of 36



      With that said, Dixon’s Brief is silent on how Gillund’s Statement or any other

evidence raises a genuine issue of material fact that would defeat Rochdale’s Motion

on coverage under its Policy.      Certainly, Dixon’s position is that Felder was

negligent by scheduling him and Gillund to work long hours into the night despite

their age and exhaustion. Doc. 29, p. 24. He even cites to Krushwitz v. McDonald’s

Restaurants, 919 P.2d 465 (Ore. 1996) for the proposition that an employee may

have the right to sue an employer when an accident is not compensable under the

WC Act. Doc. 29, pp. 17-18.

      However, even if the facts in this case and Krushwitz support the assertion of

a negligence claim against Felder, that does not change the basic facts surrounding

Dixon’s accident, or the fact that under Rochdale’s Policy, Dixon was required to

show that his injuries “[arose] out of and in the course of [his] employment.” While

Dixon tacitly asserts the Policy is illusory because it does not cover his claim, he

concedes that the facts surrounding his accident fall within the line of cases cited by

Rochdale which demonstrate that an accident which occurs when an employee has

clocked out from a shift and is heading home after work does not “arise out of or in

the course of employment.” Doc. 29, p. 21. Likely, that is because he understands

that an accident during normal travel to and from work does not have a “reasonable

connection” with employment, nor does it occur during the employee’s performance

of work for an employer.


                                                                               PAGE | 29
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 34 of 36



      In short, the facts surrounding his claim simply do not meet the conditions for

coverage to exist. Consequently, as Dixon had clocked out from work on the night

of the accident and was traveling home after the restaurant was closed, his accident

and injuries did not come within the coverage provided under the EL Section of

Rochdale’s Policy, therein precluding any coverage for the Underlying Lawsuit.

                              III.    CONCLUSION

      Based upon the facts of record and the arguments set forth above, Plaintiff

Rochdale Insurance Company respectfully requests that this Court grant its Motion

for Summary Judgment on Count I of Rochdale’s First Amended Complaint for

Declaratory Judgment, deny Dixon’s Cross-Motion for Summary Judgment, and

declare that there is no coverage under Rochdale’s Policy for the Underlying

Lawsuit.

       DATED this 24th day of April, 2020.

                                CAPP, JENKS & SIMPSON, P.C.

                                By:    /s/ Fred Simpson
                                       Fred Simpson

                                KARBAL, COHEN, ECONOMOU, SILK & DUNNE, LLC

                                By:    /s/ Kevin M. Lougachi
                                       Kevin M. Lougachi (pro hac vice)

                                       Attorneys for Plaintiff,
                                       Rochdale Insurance Company



                                                                             PAGE | 30
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 35 of 36



                      CERTIFICATE OF COMPLIANCE

      I hereby certify that Plaintiff Rochdale Insurance Company’s Combined

Response/Reply Brief is in compliance with the Court’s April 23, 2020 Order. The

text is proportionately spaced Times New Roman text typeface of 14 points; is

double spaced; and word count calculated by Word 365 is 7,489 words, excluding

the caption, Table of Contents, Certificate of Service, and Certificate of Compliance.

       DATED this 24th day of April, 2020.

                                 CAPP, JENKS & SIMPSON, P.C.

                                 By:   /s/ Fred Simpson
                                       Fred Simpson

                                 KARBAL, COHEN, ECONOMOU, SILK & DUNNE, LLC

                                 By:   /s/ Kevin M. Lougachi
                                       Kevin M. Lougachi (pro hac vice)

                                       Attorneys for Plaintiff
                                       Rochdale Insurance Company




                                                                              PAGE | 31
      Case 9:19-cv-00068-DWM Document 36 Filed 04/24/20 Page 36 of 36



                        CERTIFICATE OF SERVICE

      I certify on this 24th day of April, 2020, a copy of the foregoing document
was served upon the following persons by the following means:

1-3         CM/ECF
            Mail
            Hand Delivery
            Overnight Delivery Service
            Fax
            Email

1.    Clerk, U.S. District Court

2.    Michael A. Bliven, Esq.
      BLIVEN LAW FIRM, P.C.
      704 S. Main Street
      Kalispell, MT 59901
      mike@blivenlawfirm.com
      Attorney for Defendant Skylar Dixon

3.    Dale R. Cockrell, Esq.
      MOORE, COCKRELL, GOICOECHEA & JOHNSON, P.C.
      145 Commons Loop, Suite 200
      P.O. Box 7370
      Kalispell, MT 59904-0370
      dcockrell@mcgalaw.com
      Attorney for Defendant Felder & Company, LLC
      d/b/a Stillwater Fish House


                                   KARBAL, COHEN, ECONOMOU, SILK & DUNNE, LLC

                                   By:   /s/ Kevin M. Lougachi
                                         Attorneys for Plaintiff
                                         Rochdale Insurance Company




                                                                         PAGE | 32
